funcE Owsley
delivered the opinion of the court.
. This is an appeal from a judgment rendered on the finding of the jury, upon an issue to a traverse taken by the appellant, to an inquest had, at his instance, before a justice of the peace, under the law regulating proceedings in cases of forcible detainer.
The evidence spread upon the record, clearly and conclusively shews, that the appellee obtained the possession of the premises as the tenant of the appellant, and as he appears to have held the possession after the expiration of the lease, against the will and consent of the appellant, there is no question, but according to the obvious import of the act of 1809, he is guilty of a forcible detainer, and without being permitted to controvert the title of the appellant, he ought to be compelled to make restitution.
Nor can the circumstance of a former warrant having been brought by the appellant, affect the case, for as the traverse taken to the inquest under that warrant, was decided against the appellant upon the ground of a defect in the warrant, the judgment then rendered by the court should not be allowed to bar a subsequent proceeding upon a valid warrant.
The jury having found against the appellant upon the traverse, therefore, when, from the evidence, he shewed ait unquestionable right to restitution, the Court below ought, upon his motion for that purpose, to have awarded a new trial.
The judgment must, consequently, be reversed with cost, the cause remanded, for further proceedings not inconsistent with this opinion.